                   IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH CAROLINA

                                BEAUFORT DIVISION


 Cheryl A. Munday and Margaret Devine,          ) CIVIL ACTION NO.:9:20-cv-
 on behalf of themselves and others             ) 02144-DCN-MHC
 similarly situated,                            )
                                                )
              Plaintiffs,                       )
                                                )    Consent Protective Order
 -vs-                                           )
                                                )
 Beaufort County, Philip Foot, Quandara         )
 Grant, John Does 1-5 and Jane Does 1-5,        )
                                                )
           Defendants.                          )
 __________________________________             )

        This matter is before the Court upon motion of Defendants, which Plaintiffs

do not oppose, seeking a protective order in connection with the Plaintiffs’ request

for inmate reports, policies, personnel files, detention center diagrams, and other

materials maintained by the Beaufort County Detention Center. The Plaintiffs were

previously pre-trial detainees at that facility. The Plaintiffs have further advised

that they intend to seek class certification at some point during this litigation and

contend the requested records are relevant to class certification and the identity of

potential class members. The requested records and policies may include certain

items are considered confidential by the Detention Center and which are not

suitable for dissemination outside of this action. The Detention Center further

asserts other requested documents contain personally identifying information of

detention officers as well as the names of pretrial detainees whose arrests may

have been expunged or may be expunged in the future, such that disclosure
without an Order governing the use of such documents may violate those

individuals’ rights pursuant to expungement laws.

        The issuance of a protective order authorizing the limited dissemination of

the personnel files and documents deemed “Confidential” by the Department is

appropriate, and all parties to this action have consented to such an order, subject

to the terms set forth below.

        NOW, THEREFORE, IT IS ORDERED:

   1.      All documents, testimony, and other materials produced by the parties

           in this case and labeled "Confidential" shall be used only in this

           proceeding.

   2.      Documents marked “Confidential” that contain the name and any

           information relating to other pre-trial detainees other than the named

           Plaintiffs are produced solely for the informational purposes of the

           Plaintiffs at this time. Plaintiffs’ counsel agree that no effort will be made

           to contact these individuals and that it may be necessary for the Court

           to place future parameters on the use of this information should the class

           proposed by the Plaintiffs be certified.

   3.      Use of any information or documents labeled "Confidential" and subject

           to this Protective Order, including all information derived therefrom, shall

           be restricted solely to the litigation of this case and shall not be used by

           any party for any purpose other than the above captioned litigation.

   4.      The parties, and third parties subpoenaed by one of the parties, may

           designate as "Confidential" documents, testimony, written responses, or



                                           2
     other materials produced in this case if they contain information that the

     producing party has a good faith basis for asserting is confidential under

     the applicable legal standards. The party shall designate each page of

     the document with a stamp identifying it as "Confidential," if practical to

     do so.

5.   If portions of documents or other materials deemed "Confidential" or any

     papers containing or making reference to such materials are filed with

     the Court, they shall be filed under seal and marked as follows or in

     substantially similar form:


                                    CONFIDENTIAL

         IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
         ENCLOSURE(S)    SHALL   BE    TREATED    AS
         CONFIDENTIAL AND SHALL NOT BE SHOWN TO ANY
         PERSON    OTHER    THAN   THOSE    PERSONS
         DESIGNATED IN PARAGRAPH 7 OF THE PROTECTIVE
         ORDER.


6.   Plaintiffs’ counsel is prohibited from disseminating any policies,

     personnel files, prison diagrams, incident or grievance reports, or other

     documents to any current or future Plaintiff, but may discuss the matters

     therein with the Plaintiffs so long as they do not disclose any identifying

     information of other inmates or any      officer’s home address, social

     security number, family members’ names, and any other information that

     could potentially threaten the safety of the Defendants’ officers or their

     families.




                                    3
7.   Any transcript of a court proceeding, including a deposition, hearing, or

     trial, where such restricted policies, personal information, or other

     protected information are referenced, must be placed under seal and

     remain sealed unless otherwise directed by this Court.

8.   Use of any information, documents, or portions of documents marked

     "Confidential," including all information derived therefrom, shall be

     restricted solely to the following persons, who agree to be bound by the

     terms of this Protective Order, unless additional persons are stipulated

     by counsel or authorized by the Court:


         a.    Outside counsel of record for the parties, and the
         administrative staff of outside counsel's firms.

         b.    In-house counsel for the parties,             and    the
         administrative staff for each in-house counsel.


         c.       Any party to this action who is an individual, and
         every employee, director, officer, or manager of any party
         to this action who is not an individual, but only to the extent
         necessary to further the interest of the parties in this
         litigation.

        d.      Independent consultants or expert witnesses
        (including partners, associates and employees of the firm
        which employs such consultant or expert) retained by a
        party or its attorneys for purposes of this litigation, but only
        to the extent necessary to further the interest of the parties
        in this litigation.

        e.       The Court and its personnel, including, but not limited
        to, stenographic reporters regularly employed by the Court
        and stenographic reporters not regularly employed by the
        Court who are engaged by the Court or the parties during the
        litigation of this action,

        f.   The authors and the original recipients of the
        documents.

                                    4
              g.    Any court reporter or videographer reporting a
              deposition.

              h.    Employees of copy services, microfilming or
              database services, trial support firms and/or translators who
              are engaged by the parties during the litigation of this action.
       8.     Prior to being shown any documents produced by another party
marked "Confidential," any person listed under paragraph 7(c) or 7(d) shall agree
to be bound by the terms of this Order by signing the agreement attached as
Exhibit A.

       9.     Counsel shall take all necessary steps to ensure all copies of said
policies and personnel files are destroyed following the completion of the instant
litigation. Any copies not destroyed, but discovered thereafter, must be destroyed
immediately upon discovery.

       10.    Nothing in this Order shall prevent counsel from utilizing a “working”
copy of the documents at issue.

       11.    Each and every provision within this Order also applies to any
additional policies or other protected documents referenced herein that may be
requested by the Plaintiffs during the course of the instant litigation, without need
for an additional Order of this Court.

       12.    Any “Confidential” designation is subject to challenge. The following
procedures shall apply to any such challenge:
      a.    The burden of proving the necessity of a “Confidential” designation

       remains with the party asserting confidentiality.

       b.     A party who contends that documents designated “Confidential” are

       not entitled to confidential treatment shall give written notice to the party

       who affixed the designation of the specific basis for the challenge. The party

       who so designated the documents shall have fifteen (15) days from service

       of the written notice to determine if the dispute can be resolved without

                                          5
      judicial intervention and, if not, to move for an Order confirming the

      “Confidential” designation.

      c.     Notwithstanding any challenge to the designation of documents as

      “Confidential”, all material previously designated “Confidential” shall

      continue to be treated as subject to the full protections of this Order until

      one of the following occurs:

             (1)    the party who claims that the documents are confidential

             withdraws such designation in writing;

             (2)    the party who claims that the documents are confidential fails

             to move timely for an Order designating the documents as

             “Confidential” as set forth in paragraph 12.b. above; or

             (3)    the court rules that the documents should no longer be

             designated as “Confidential”.

      d.     Challenges to the confidentiality of documents may be made at any

      time and are not waived by the failure to raise the challenge at the time of

      initial disclosure or designation.

      IT IS SO ORDERED.
                                    ___________________________________
                                    Molly H. Cherry
                                    United States Magistrate Judge



Beaufort, South Carolina

December 1, 2020




                                [Signature Page Follows]

                                           6
WE CONSENT

HOWELL, GIBSON & HUGHES, P.A.


By: s/Mary Bass Lohr
Mary Bass Lohr
ATTORNEY FOR DEFENDANTS


BAUER & METRO


By: s/Robert S. Metro
Robert S. Metro
ATTORNEY FOR PLAINTIFF


PETERS, MURDAUGH, PARKER, ELTZROTH, & DETRICK, P.A.


By: s/Bert G. Utsey
Bert G. Utsey
ATTORNEY FOR PLAINTIFF




                                7
